DETAILED ACTION

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
2.	Claims 1 and 2 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cotter et al, U.S. Patent Application Publication No. 2017/0304655 (hereinafter Cotter).
	Regarding claim 1, Cotter discloses a non-contact transporting apparatus, comprising:
	a negative pressure assembly configured to generate a negative pressure airflow (from paragraph 0069, see suction) within the non-contact transporting apparatus; and
	an ultrasonic assembly connected to the negative pressure assembly, the ultrasonic assembly comprising:
	an ultrasonic transducer (from paragraph 0067, see transducer) configured to convert a high-frequency ultrasonic electrical signal into a high-frequency mechanical vibration, one end of the ultrasonic transducer being connected to the negative pressure assembly; 
first horn extender) configured to amplify the high-frequency mechanical vibration, one end of the ultrasonic horn being connected to one end of the ultrasonic transducer away from the negative pressure assembly; and
	an ultrasonic chuck (from paragraph 0070, see second horn extender) configured to amplify and convert the high-frequency mechanical vibration, the ultrasonic chuck being connected to one end of the ultrasonic horn away from the ultrasonic transducer. 

	Regarding claim 2, see Figure 4.

Allowable Subject Matter
3.	Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
November 8, 2021